Citation Nr: 0940797	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-05 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of a right arm shrapnel wound.

3.  Entitlement to a compensable disability evaluation for a 
left thigh scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1965 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Los Angeles, California regional office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for PTSD and assigned an initial disability 
evaluation of 30 percent, effective February 12, 2004.  
Service connection for residuals of a right arm shrapnel 
wound was also granted and an initial disability evaluation 
of 10 percent was assigned.  In addition, this rating 
decision continued the noncompensable disability rating for a 
left thigh scar.

The September 2004 rating decision also denied entitlement to 
service connection for residuals of a right kidney removal.  
The Veteran did not submit a notice of disagreement with this 
decision.

A May 2007 supplemental statement of the case (SSOC) 
increased the initial evaluation for PTSD to 50 percent, 
effective February 12, 2004.

In September 2008, subsequent to the issuance of the most 
recent SSOC the Veteran submitted evidence pertinent to the 
claims on appeal.  This evidence was accompanied by a waiver 
of RO consideration.  See 38 C.F.R. § 20.1304 (2008).

The Veteran testified before the undersigned at a September 
2008 hearing at the RO (Travel Board) hearing.  A transcript 
of that hearing has been associated with the claims folder.

The issue of entitlement to an increased initial disability 
rating for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  The residuals of the Veteran's right arm shrapnel wound 
involve Muscle Group V and have consisted of pain, lack of 
endurance and some range of motion impairment, without loss 
of strength, loss of power, weakness, fatigue, 
incoordination, uncertainty of movement or nerve impairment 
at any time since the effective date of service connection.

3.  At a hearing held in September 2008 as well as in a 
September 2008 letter, and prior to the promulgation of a 
decision, the Board received notification from the Veteran 
that a withdrawal of the appeal for his increased disability 
evaluation claim for his left thigh scar was requested.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a rating 
in excess of 10 percent for right arm shrapnel wound 
residuals, Muscle Group V have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.55, 
4.56, 4.71a, 4.118, Diagnostic Codes (DCs) 5201, 5305, 8510-
8540 (2009).

2.  The criteria for withdrawal of the Veteran's substantive 
appeal of his claim for an increased disability evaluation 
for his left thigh scar have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C.A. §§ 5104 and 7105.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007). 

Where a claim has been substantiated after the enactment of 
the VCAA, the Veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  There has been no allegation of such prejudice in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, 
portions of his service personnel records, several statements 
from his friends and relatives, and VA treatment records have 
been obtained.  The Veteran has been afforded a VA 
examinations and a sufficient medical opinion has been 
obtained.

During his September 2008 Travel Board hearing, the Veteran 
stated that he received benefits from the Social Security 
Administration (SSA) as a result of a work place injury that 
occurred approximately four years ago.  He testified that 
this decision did not pertain to PTSD or right arm shrapnel 
wound residuals.  These records are not relevant to the 
instant claim and remanding this matter to procure these 
records would serve no useful purpose and would further delay 
this matter.

As neither the Veteran nor his representative has indicated 
that there is any outstanding pertinent evidence to be 
obtained, the Board may proceed with consideration of the 
Veteran's claim.

Increased Disability Evaluations

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155. 

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the veteran disagrees with the initial rating, the 
entire evidentiary record from the time of the veteran's 
claim for service connection to the present is of importance 
in determining the proper evaluation of disability, and 
staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).  38 C.F.R. § 
4.55(b).

The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. § 4.56.  The criteria consist of 
the type of injury, the history and complaints, and the 
objective findings.  For VA purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  

The Veteran's right arm gunshot residuals has been evaluated 
under 38 C.F.R. § 4.73, DC 5305.  This diagnostic code 
concerns Muscle Group V, the flexor muscles of the elbow 
(biceps, brachialis, and brachioradialis), with functions 
including elbow supination and flexion of the elbow.  For a 
dominant extremity, a 10 percent evaluation is warranted for 
moderate disability while a 30 percent evaluation is 
warranted for a moderately-severe disability.  A 40 percent 
evaluation is warranted for severe disability.

Moderate disability results from a through and through or 
deep penetrating wound without the explosive effect of high 
velocity missile and no residuals of debridement or prolonged 
infection.  Objective findings include relatively small or 
linear entrance and exit scars with signs of moderate deep 
facial or muscle substance loss or impaired muscle tonus.  A 
moderate disability will also be classified as such when 
there is a loss of power or lowered threshold of fatigue when 
compared to the non-injured side.  38 C.F.R. § 4.56(d)(2). 

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrisation.  There 
must be evidence of a hospitalization for a prolonged period 
in service for treatment of a wound of severe grade.  The 
record must contain consistent complaints of cardinal 
symptoms of muscle wounds. Evidence of unemployability 
because of inability to keep up with work requirements, if 
present, must be considered.  The objective findings are 
entrance and, if present, exit scars that are relatively 
large and so situated as to indicate a track of a missile 
through important muscle groups.  There are indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side. The tests 
of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(d)(3). 

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a).

The Veteran's disability could also be evaluated under DC 
5201 for limitation of arm motion.  Such limitation motion at 
shoulder level warrants a 20 percent evaluation, while 
limitation midway between the side and shoulder level 
warrants a 30 percent evaluation and limitation to 25 degrees 
from the side warrants a 40 percent evaluation.  38 C.F.R. § 
4.71a, DC 5201.

Normal ranges of motion of the elbow are 0 degrees to 145 
degrees in elbow flexion.  38 C.F.R. § 4.71, Plate I.

In addition, for disabilities evaluated on the basis of 
limitation of motion, VA is required to apply the provisions 
of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional 
impairment.  The Court has instructed that in applying these 
regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, incoordination, or 
pain. Such inquiry is not to be limited to muscles or nerves.  
These determinations are, if feasible, to be expressed in 
terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, incoordination, 
flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 
C.F.R. § 4.59.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Left Arm Shrapnel Wound Residuals

The Veteran's service treatment records were negative for any 
symptoms, treatments or diagnoses related to his left arm 
shrapnel wound.  A July 1969 discharge examination was 
negative for any relevant abnormalities.

A piece of shrapnel lodged in the upper right ulna and a 
radial head fracture was noted in a November 1995 elbow VA X-
ray.

A February 2005 VA treatment note indicated that the Veteran 
had fractured his right radial head after falling onto his 
outstretched hand.  An accompanying X-ray revealed a 
nondisplaced radial head fracture and a foreign body 
projecting over the olecranon process of the ulna.  Range of 
motion was from 17 degrees to 132 degrees, with pain 
beginning at 10 degrees and at 128 degrees.  Elbow extension 
pain was rated as "3-4" on a scale of 10 and flexion range 
of motion was "1-2" on a scale of 10.

Right elbow extension range of motion was noted to be to 10 
degrees and flexion was noted to be to 140 degrees in an 
April 2005 VA orthopedic treatment note.  The orthopedic 
surgeon noted that the Veteran had suffered a right 
nondisplaced radial head facture approximately two and a half 
months ago, and had been treated "conservatively" by 
placing his arm in a sling for one week.  The Veteran's elbow 
range of motion was noted to be at "95%" and "should 
certainly not" interfere with his activities of daily 
living.  An accompanying elbow X-ray revealed a healed 
nondisplaced fracture of the radial head with associated 
joint effusion.

A March 2007 VA examination indicated that the Veteran was 
wounded in June 1966 after an unknown projectile launched 
into his right elbow bone.  He received treatment in the 
field only, with destruction limited to the bone and nerve.  
Constant, localized pain since that time had been reported.  

The Veteran described this pain as burning, aching and sharp, 
and rated it a 7 out of 10 in severity.  This pain was 
resolved using medication and reportedly prevented him from 
using his right arm during flare-ups.  He reported loss of 
strength, easy fatigability, pain and impairment of 
coordination.  

Right arm flexion was to 145 degrees with pain beginning at 
120 degrees and extension was to 0 degrees with pain 
beginning at 20 degrees.  Joint function was noted to be 
additionally limited by pain and lack of endurance after 
repetitive use.  There was no additional limitation from 
fatigue, weakness or lack of coordination.  Neurologic 
examination of the upper extremities was within normal 
limits.  

Following this examination, the examiner diagnosed the 
Veteran as having right elbow tendinitis manifested by pain 
on motion.

At his September 2008 hearing The Veteran testified that he 
experienced pain, limited motion and limited ability to lift 
items with his right arm.  He also reported tingling and 
numbness in his right hand, which was his dominant hand.

VA treatment records dated through December 2008, contain no 
findings referable to the right elbow disability.

The Veteran's service treatment records are negative for 
evidence of a right arm shrapnel injury and the Veteran 
stated that his treatment occurred in the field, indicating 
that there was no prolonged treatment for this wound, 
prolonged infection or the sloughing of soft parts.  Physical 
examination has been negative for evidence of an entrance or 
exit scarring or any loss of muscle substance.  

Although the March 2007 VA examiner noted impairment of 
endurance and pain on examination, no loss of power, 
weakness, fatigue, impairment of coordination, uncertainty of 
movement, or impairment to strength was noted.  Consistent 
complaints of these cardinal signs and symptoms of muscle 
impairment have not been demonstrated as they were reported 
only on the VA examination and at the Travel Board hearing.  
In addition, the symptomology documented in the February 2005 
VA treatment note related to the Veteran's fall, not to his 
service-connected disability.

Some limitation of elbow range of motion was demonstrated in 
the March 2007 examination.  To warrant an evaluation in 
excess of 10 percent, flexion would have to be limited to 100 
degrees and extension to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5208 (2008).  The VA examination shows that 
even with consideration of pain, the Veteran achieved flexion 
to 120 degrees and extension to 20 degrees.  There have been 
no reports of further limitation of motion.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, flare-ups and pain. 
DeLuca, 8 Vet. App. at 206-07.  Although the March 2007 
examiner reported pain and lack of endurance of repetitive 
use, as just noted, these factors did not result in 
limitation of motion that approximated the criteria for a 
higher initial rating.  Evidence of fatigability, weakness or 
lack of coordination was not found.  The Veteran's reports of 
an inability to use his right arm during flare-ups is not 
supported the evidentiary record, which shows no treatment 
for such serious exacerbations.  

While the Veteran has reported some subjective complaints, 
such as tingling, that could be evidence of neurologic 
impairment, neurologic examinations have been within normal 
limits.  Hence a higher initial rating could not be provided 
on the basis of such impairment.  See 38 C.F.R. § 4.124a, DCs 
8510-8540.

Ultimately, the Board must conclude that the weight of the 
evidence is against a higher initial evaluation at any time 
since the grant of service connection.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2009).

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008) 
aff'd Thun v. Shinseki, No. 2008-7135 (Fed. Cir. Jul. 17, 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell.  Although the Board may not 
assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.   Barringer.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's disability is manifested by pain and limitation 
of elbow range of motion and lack of endurance.  The existing 
rating criteria contemplate these symptoms.  Hence, referral 
for consideration of an extraschedular rating is not 
warranted.

The Board has resolved all reasonable doubt in favor of the 
Veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b).

Left Thigh Scar 

At the September 2008 Travel Board hearing, the Veteran 
indicated that he wished to withdraw his claim for an 
increased rating for his left thigh scar and submitted a 
notice confirming this intention in a September 2008 letter.  
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or 
by his or her authorized representative. 38 C.F.R. § 20.204.  
The Veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  As such, the Board does not have jurisdiction 
to review his claim of entitlement to an increased rating for 
his left thigh scar and that claim is dismissed.





							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial disability rating in excess of 10 
percent for right arm shrapnel wound residuals is denied.

The claim of entitlement to an increased disability 
evaluation for a left thigh scar is dismissed.


REMAND

The Veteran testified during the Travel Board hearing that 
his first VA examination, conducted in June 2004, was 
extremely brief and that the examiner had asked him very few 
questions.  The Veteran's representative argued that the 
Veteran's past exams have been inadequate and has requested a 
new examination to determine his current level of disability.  
On VA examination in March 2007, the Veteran was reported to 
have severe PTSD symptoms, but was given a global assessment 
of function of 58, indicating moderate symptoms.  A June 2007 
letter from Dr. P. D., the Veteran's psychiatrist, indicates 
that she believes him to be "100% disabled froom [sic] 
PTSD" but does not provide a rationale.  A second letter 
from this psychiatrist dated in September 2008 indicates that 
the Veteran had become "quite symptomatic" but did not 
provide additional detail regarding his condition.  VA 
treatment records dated through December 2008, show that the 
Veteran was given global assessment of function scores in the 
60s, indicative of mild to moderate disability.

A veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  In light of the evidence detailed above, a new 
examination is required to determine the Veteran's current 
level of impairment due to his service-connected PTSD.

The Court has held that entitlement to total rating for 
compensation based in individual unemployability (TDIU) is an 
element of all appeals of an initial rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a 
Veteran's service connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16 
(2008).  Given the opinions that PTSD causes the Veteran to 
be unemployable, the record raises the question of 
entitlement to TDIU.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in the 
case of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA obtain 
an examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work. 38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 
294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) 
(1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran 
an examination to determine the current 
severity of his service-connected PTSD.  
The examiner should review the Veteran's 
claims file and note such review in the 
examination report or in an addendum to 
that report.

The examiner should identify all current 
manifestations of the service-connected 
PTSD.  The examiner should also provide an 
opinion concerning the current degree of 
social, occupational, family relations, 
judgment, thinking and mood impairment 
resulting from the service-connected PTSD.  
In addition, the examiner should provide a 
global assessment of functioning score 
with an explanation of the significance of 
the score assigned.

The examiner should also opine as to 
whether the service connected disabilities 
together would prevent the Veteran from 
obtaining or retaining all employment for 
which he would otherwise be qualified.

The examiner should provide a rationale 
for all opinions.

3.  If the benefits sought on appeal are 
not fully granted, the RO/AMC should issue 
a supplemental statement of the case 
before returning the case to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


